        Case 1:98-cr-01023-LAK Document 2092 Filed 02/27/19 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     February 27, 2019

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:    United States v. Salim
                      S10 98 Cr. 1023 (LAK)

Dear Judge Kaplan:

        On November 26, 2018, the Court asked the Government whether it intended to proceed
against defendant Mamdouh Mahmud Salim on the above-referenced, operative Indictment, and
directed the Government to answer by December 10. On December 6, 2018, Judge Oetken, sitting
on Part I, granted the Government’s request, on the consent of the defendant, to extend the date by
which it must answer to January 14, 2019. On January 12, 2019, at the request of the Government,
and on consent of the defendant, the Court extended the date by which the Government must
answer to February 28, 2019. The Government writes, with the consent of the defendant, to request
a further adjournment of thirty days.

        Several factors have contributed to the parties’ need for additional time. The parties have
spoken several times since January 12, but substantive communications have been delayed by the
defendant’s resistance to communicating with his counsel. The Government has researched both
legal and factual issues related to this case. The process of analyzing and discussing those issues
internally is well under way, but additional steps in that process remain.
        Case 1:98-cr-01023-LAK Document 2092 Filed 02/27/19 Page 2 of 2
                                                                                       Page 2


        Accordingly, the Government requests, with the consent of the defendant, an adjournment
of thirty days to update the Court on whether it will proceed on the charges in the Indictment.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                           By:      _______/s/_________________
                                                   Amanda Houle
                                                   Stephen Ritchin
                                                   Assistant United States Attorneys
                                                   (212) 637-2194/-2503


cc:    Louis Fasulo (via e-mail and ECF)
